Citation Nr: 0505562	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for a pulmonary 
disorder.

3.  Entitlement to service connection for a right elbow scar.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

Procedural history

The veteran served on active duty from March 1989 to July 
1992.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

In June 1999, the RO received the veteran's claim of 
entitlement to service connection for gastritis.  Claims of 
service connection for a pulmonary disorder and right elbow 
scar were added in October 1999.  A September 1999 rating 
decision denied service connection for gastritis, and a 
January 2000 rating decision denied service connection for a 
pulmonary disorder and right elbow scar.  The veteran 
perfected an appeal as to those decisions.

In October 2002, the Board requested that additional evidence 
be obtained under the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  Pursuant to this request, additional medical 
records were obtained from the Kansas City VA Medical Center 
(VAMC) and Kearney Family Medicine.  The veteran's vocational 
rehabilitation file was also obtained.  The regulation which 
granted the Board the authority to engage in initial 
development of the evidentiary record was subsequently 
rendered invalid.  The Board then remanded the case to allow 
the RO to readjudicate the claim in light of the newly 
obtained evidence.  See Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs 327 F.3d 1339 
(Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO.]  

Following the Board's remand, the RO continued its previous 
denial of service connection for gastritis, a pulmonary 
disorder, and a right elbow scar in a November 2004 
supplemental statement of the case (SSOC).

The record reflects that a motion to advance this case on the 
docket was filed by the veteran in September 2002.  The Board 
denied the veteran's motion in October 2002.  See 38 C.F.R. § 
20.900(c) (2004).


Issues not on appeal

During the past few years, the veteran has filed numerous 
other claims including service connection for a dental 
condition, vision problems, residuals of smoking, tinnitus, 
left ear hearing loss, residuals of a spider bite, and burns 
and contusions of the left hand.  He also filed increased 
rating claims for his service-connected headaches and 
familial tremor, as well as a claim of entitlement to a 
nonservice-connected pension.  The veteran has withdrawn each 
of the aforementioned claims and they are therefore not in 
appellate status.  See letter from veteran dated November 12, 
1998 [withdrawing the service connection claims for vision 
problems and residuals of smoking]; see also letter from 
veteran dated June 30, 2000 entitled "Continuing Notice of 
Disagreement" [withdrawing the service connection claims for 
tinnitus and a dental disorder]; letter from veteran dated 
January 16, 2002 [withdrawing service connection claims for 
residuals of a spider bite, and burns and contusions of the 
left hand]; veteran's "Consolidated Motion" dated September 
22, 2002 [withdrawing service connection claim for hearing 
loss, claim of entitlement to a nonservice-connected pension, 
and increased rating claims for a service-connected headache 
condition and familial tremors].  Only those claims listed in 
the first page of this decision are currently before the 
Board.

The Board also notes that the veteran perfected an appeal as 
to the RO's denial of service connection for hypertension in 
the January 2000 rating decision.  During the pendency of the 
appeal, however, the RO granted service connection for 
hypertension in a December 2004 rating decision and assigned 
a 10 percent rating.  The veteran subsequently sent VA a 
letter dated December 9, 2004 expressing his satisfaction 
with the assigned rating.  This issue is therefore not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability].



The mandamus petition

The Board notes that during the course of this appeal the 
veteran filed with the United States Court of Appeals for 
Veterans Claims (the Court) a petition for extraordinary 
relief in the nature of mandamus which was the subject of 
Court orders dated August 20, 2002 and November 14, 2002.  
That matter appears to have been resolved.  The Court's 
orders did not involve the substance of this appeal.


FINDINGS OF FACT

1.  The veteran refused without good cause or adequate reason 
to report for a VA compensation examination scheduled in 
September 2004, and has indicated that he will not attend any 
further VA examinations in connection with the issues on 
appeal.

2.  Competent medical evidence does not reveal that the 
veteran's gastritis is causally related to his military 
service or to any service-connected disability.

3.  Competent medical evidence does not reveal that the 
veteran's pulmonary disability is causally related to his 
military service. 

4.  Competent medical evidence does not reveal that the 
veteran's claimed right elbow scar exists or is causally 
related to his military service.  


CONCLUSIONS OF LAW

1.  Gastritis was not incurred in or aggravated by the 
veteran's military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

2.  A pulmonary disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A right elbow scar was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
gastritis, which he claims on a direct basis and as secondary 
to his service-connected headache condition.  Service 
connection is also claimed on a direct basis only for a 
pulmonary disorder and a right elbow scar.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
November 1999 and April 2000 statements of the case (SOCs) 
and the January 2000 and November 2004 supplemental 
statements of the case (SSOCs) of the relevant law and 
regulations pertaining to his claims.  

More significantly, the RO informed the veteran of VA's duty 
to assist him in the development of his claims in a letter 
dated January 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him of 
the need to provide evidence of a current disability and its 
relationship to an injury or disease incurred in service.  
Specifically, he was advised that VA would obtain service 
medical records, military records, VA medical records, 
employment records, and records from other federal agencies 
identified by him.  He was also instructed to provide VA with 
enough information about these records so that they could be 
requested form the person or agency who has them, and was 
cautioned that it was his responsibility to ensure that VA 
received any requested evidence.  Moreover, the veteran was 
informed that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  The veteran was also advised that he could submit 
statements from himself or others describing the symptoms 
associated with his condition and was further instructed to 
tell VA about any additional information or evidence he 
wished to obtain.  

The Board additionally notes that even though the January 
2002 letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claims 
in September 1999 and January 2000.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board notes, however, 
that such a situation was a practical and legal 
impossibility, because the initial adjudication of his claims 
pre-dated the enactment of the VCAA in November 2000.  The 
claims were readjudicated, and a SSOC was provided to the 
veteran in November 2004, following VCAA notice compliance 
action.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication of the claims.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA and 
private medical records, and the report of VA examinations.

Although the record contains the reports of multiple VA 
examinations, most of the findings contained therein pertain 
to the claims the veteran has withdrawn.  Finding that the 
existing medical evidence was insufficient to properly decide 
the issues remaining on appeal, the RO determined that 
another examination was necessary.  The veteran was scheduled 
for a VA examination in September 2004.  He was informed of 
the scheduled examination in a letter from the RO dated 
August 24, 2004.  In response to the RO's request for an 
additional VA examination, the veteran sent the RO a letter 
dated August 31, 2004 in which he adamantly refused to report 
for an additional VA examination.  Specifically, the veteran 
asserted that he "will not tolerate any more wasting of 
time" and that "there have been enough examinations to 
paper this claim from here to the moon . . . no further 
exams!  You have AMPLE information to service-connect these 
conditions . . . ANY FURTHER REQUESTS FOR MEDICAL 
EXAMINATIONS AT THE V.A. MEDICAL CENTER REGARDING THESE 
PARTICULAR CLAIMS ARE DENIED AND REFUSED." [emphasis in 
original]  

Although the veteran contends that ample evidence exists to 
decide his claims, determining the adequacy of the evidence 
is not the responsibility of the veteran.  
It is the responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2004).

In this case, the RO has determined (and for reasons 
discussed below, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence in the form of the September 2004 VA 
examination.  This was is not motivated by any desire to deny 
the veteran's claim or to draw out the appeals process, as 
the veteran alleges without providing any support for that 
allegation.  Rather, the development of the record is 
mandated by VA regulations and decisions of the Court.  The 
consequences of the veteran's refusal to report for the 
scheduled VA examination will be discussed below.

In this case, a medical examination of the veteran is 
necessary.  See 38 C.F.R. § 3.159 (2004).  As will be 
discussed in greater detail below, the origin of the 
veteran's three claimed disabilities remains obscure.  There 
is insufficient information to decide these claims.  

As just one example, although the veteran ascribes his 
current pulmonary condition to incidents of his Persian Gulf 
service, there is also evidence of long-standing tobacco use.  
Service connection may not be granted for diseases resulting 
from in-service tobacco use.  See 38 U.S.C.A. § 1103 (West 
2004).  The Board cannot, and indeed may not, determine the 
cause of the claimed pulmonary disability in the absence of 
competent medical nexus evidence.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].    

Under such circumstances, the Court has mandated that a 
medical nexus opinion be obtained.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2003) [medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
The Board additionally points out that numerous Court 
decisions make it abundantly clear that sufficiently 
detailed, recent medical evidence must be obtained to fairly 
rate veterans' disabilities.  See, e.g., Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) [VA's duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination].

As will be explained in even greater detail below, each of 
the veteran's claims lacks sufficient medical evidence, 
particularly with respect to medical nexus and, in the case 
of the claimed elbow scar, of a current disability.  In 
essence, it is impossible for the Board to render an 
adequately informed decisions to any of these issues based on 
the record before it due to the veteran's refusal to 
cooperate with VA.  Refusal on the part of the veteran to 
submit to VA examination requires the Board to decide the 
case on the evidence before it.  See 38 C.F.R. § 3.655 
(2004).  

The veteran appears to be attempting to manipulate the record 
so that only limited evidence which he evidently believes is 
supportive of his claims can be considered. This situation is 
similar to that in Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In that case, as here, the veteran argued that the evidence 
of record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court. See Bethea 
v. Derwinski, 252, 254 (1992) [a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning it 
contains"]. In Maged v. West, 
U.S. Vet. App. No. 97-1517 (January 8, 1999), the claimant 
refused to report for VA examination. The Court characterized 
the appellant's behavior as actively thwarting attempts by 
the VA to obtain the necessary medical evidence to adjudicate 
his claim.  See Maged, slip opinion at 16-17.  The Court held 
that the appellant had not shown good cause for his refusal 
to attend a VA examination and affirmed the Board's denial of 
service connection. 

Of particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor." 
See Maged, slip op. at 17-18.

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case. 
The Court has impressed upon VA the seriousness of this 
responsibility in cases too numerous to mention.  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.  The efforts of the veteran to thwart 
VA's attempts to obtain additional evidence therefore run 
counter to both the jurisprudence of the Court and the stated 
objectives of Congress.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 
6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).

There is no indication that there currently exists any 
evidence, outside of the requested VA examination, which has 
a bearing on this case which has not been obtained.  In a 
letter to the Board dated August 6, 2004, the veteran stated 
that he had no further information or evidence to submit 
relating to his claims and requested that they be adjudicated 
with the evidence submitted.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal and was given 
the opportunity to employ a represrentative is he so desired.  
See 38 C.F.R. § 3.103 (2004).  The veteran has chosen to 
proceed without representation.  He was informed of his right 
to a hearing and was presented several options for presenting 
personal testimony.  He has indicated in various 
correspondence with VA that he does not want a hearing before 
a Veterans Law Judge.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA. 
In light of the veteran's disinclination to fully cooperate 
with the process, all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.



Pertinent Law and Regulations

As noted above, the VCAA and its implementing regulations 
provide that the assistance provided by VA shall include 
obtaining a medical examination or opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. § 3.326(a) 
(2004). 

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2004); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).



Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Service connection based on service in the Persian Gulf War

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006. Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis. A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection. See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period. Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations. Id.

1.  Entitlement to service connection for gastritis.

As noted above, the veteran is seeking entitlement to service 
connection for gastritis, which he claims on a direct basis 
and as secondary to his service-connected headache condition.  
With regard to the secondary service connection claim, the 
veteran has essentially contended that medications taken to 
treat his service-connected headache condition have resulted 
in gastritis.

Factual Background

Medical evidence 

Service medical records reflect treatment on multiple 
occasions for epigastric pain.  A diagnosis of peptic ulcer 
disease was rendered in August 1991, and treatment for the 
condition included the use of over-the-counter medications 
such as Zantac and Mylanta.

Medical records from service also include extensive treatment 
for a headache condition, including treatment with aspirin, 
ibuprofen and midrin.  Aspirin toxicity was noted.  A Medical 
Evaluation Board report noted a past history of "PUD [peptic 
ulcer disease] vs gastritis secondary to ASA [aspirin] 
therapy in 1991."  The veteran's separation examination 
listed a past history of peptic ulcer disease but contained 
no further complaints or diagnoses regarding gastrointestinal 
distress.

The veteran was released from service in July 1992 due to his 
headache condition and a tremor.  Service connection was 
subsequently established for those conditions.  

Post-service medical evidence following service includes the 
report of a February 1993 VA examination.  The veteran 
complained of occasional epigastric pain and nausea, 
depending on diet.  Physical examination was pertinently 
negative. 

Following the February 1993 VA examination, no treatment for 
gastrointestinal problems is noted until August 1997.  At 
that time, the veteran reported to his private physician at 
Kearney Family Medicine that he had been experiencing 
headaches, diarrhea, and other flu-like symptoms of three 
days duration.  A diagnosis of viral gastroenteritis was 
rendered.  No further treatment for this condition is 
indicated by the medical evidence of record.

VA treatment records from November 1999 also note the 
veteran's complaints of occasional diarrhea over the prior 
nine years.  He did report normal stools much of the time, 
and no abdominal pain or constipation was noted.  A diagnosis 
of mild irritable bowel syndrome was rendered.  

Also of record is the report of a general VA examination 
conducted in April 2000.  Although the examiner did not 
outline the veteran's specific gastrointestinal 
symptomatology or specific diagnostic tests performed, he did 
render a diagnosis of gastritis.  The examiner did not 
specify the particular etiology of this condition.

Post service medical records also reflect extensive treatment 
for the veteran's service-connected headache condition, 
including treatment with Excedrin, ergotamine and verapamil.  
None of these records, however, have specifically commented 
on a possible relationship between the veteran's 
gastrointestinal symptomatology and the medications used to 
treat his headache condition.



The veteran's contentions

For his part, the veteran has submitted argument contending 
that the medications he is required to take for his service-
connected headache condition, such as ergotamine and 
excedrin, have led to gastritis and a host of 
gastrointestinal difficulties.  In support of his arguments, 
the veteran has contended that it is "common knowledge" 
that aspirin-based drugs such as excedrin cause stomach 
discomfort and may lead to gastritis.  He also submitted 
various pages from the Physician's Desk Reference (PDR) 
listing stomach problems (such as heartburn, upset stomach or 
stomach pain) as a possible side effect of excedrin use and 
nausea and vomiting as potential side effects of ergotamine.  

As an alternative, the veteran contends that while serving in 
the Persian Gulf War he was required to take pyridostigmine 
bromide tablets, and that such led to his current 
gastrointestinal difficulties.  Neither service medical 
records nor medical records following service reflect the use 
of this medication or any resulting complications therefrom.  

Analysis

As an initial matter, the veteran is not attributing his 
claimed gastrointestinal disability to his Persian Gulf 
service, and there is no evidence of record which suggests 
that his gastrointestinal complaints are related to an 
undiagnosed illness.
There is of record a current diagnosis, gastritis.  

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson and Wallin, 
supra.  

With respect to Hickson/Wallin element (1), current 
disability, the veteran was diagnosed with gastritis by the 
April 2000 VA examiner.  Accordingly, element (1) has been 
satisfied.

As for the second Hickson element, service medical records 
indicate that the veteran was treated on multiple occasions 
for epigastric pain.  Hickson element (2) has therefore also 
been met with respect to direct service connection.  In 
addition, as noted above, service connection is in effect for 
a headache condition.  Accordingly, Wallin element (2) has 
also been met as to secondary service connection.

The crucial matter which the Board must resolve is the final 
Hickson/Wallin element, medical nexus.  Review of the record, 
however, reveals that there exists no medical opinion that 
serves to causally link the veteran's current gastritis with 
his in-service gastrointestinal complaints or with 
medications taken for his service-connected headache 
condition or.  In cases such as this, where there is evidence 
of record satisfying the first two requirements for service 
connection (on both direct and secondary bases), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service or 
a service-connected disability), VA is required to obtain the 
necessary medical nexus opinion.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

As has been discussed in connection with the VCAA duty to 
assist, above, the RO attempted to obtain a medical nexus 
opinion by scheduling the veteran for a VA examination in 
September 2004.  As noted above, however, the veteran has 
adamantly refused to attend any additional VA examinations in 
connection with this claim.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good cause" 
[see 38 C.F.R. § 3.655 (2003)] for failing to report for a 
scheduled examination.  In this case, as discussed above, 
although the veteran has contended that the evidence already 
of record is sufficient to evaluate his claim, he has in fact 
provided no "adequate reason" or "good cause" for his refusal 
to report to be examined when VA so requested.  The Board 
once again emphasizes that determining the adequacy of the 
record, and thus the necessity of examination, is a matter 
for VA, not the claimant. 

The veteran contends that there is already ample evidence in 
his claims file to support a grant of service connection.  In 
particular, the veteran asserts that it is "common 
knowledge" that aspirin-based products such as Excedrin 
cause stomach discomfort and have been attributed to 
gastrointestinal ailments such as gastritis.  In support of 
this contention, the veteran has submitted excerpts from the 
PDR listing heartburn and upset stomach as a potential side 
effects of excedrin.  He also submitted PDR excerpts listing 
nausea and vomiting as possible side effects of ergotamine 
(another medication the veteran uses to treat his headache 
condition).  

While the Board has no reason to doubt that heartburn, upset 
stomach, nausea, and vomiting are potential side effects of 
excedrin and ergotmamine use, this begs the question of 
whether such medications can lead to a chronic condition of 
gastritis as is contended by the veteran.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  

In addition, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In the present case, the treatise evidence submitted by the 
veteran is not accompanied by the opinion of any medical 
expert.  Rather it is accompanied by a statement from the 
veteran that it is allegedly "common knowledge" that the 
medications which he takes cause the disability he claims.  
Manifestly, such is not "common knowledge".   

As such, the PDR excerpts submitted by the veteran are of 
little probative value.   

The veteran also suggests that reports of aspirin toxicity in 
service provide further support for his claim.  While aspirin 
toxicity is reported in the service medical records, there is 
no indication of the exact symptomatology associated with 
this condition or its possible long-term effects.  Such 
evidence does nothing to inform the Board's analysis as to 
medical nexus.  Conceivably, the VA examination report could 
have shed some light on this matter, but as discussed at 
length above the veteran has willfully refused to report for 
the scheduled examination.

The veteran also points to an excerpt from his Medical 
Evaluation Board report which noted a past history of 
"propable [sic] PUD [peptic ulcer disease] vs gastritis 
secondary to ASA [aspirin] therapy in 1991" as further 
evidence of a nexus between his gastritis and aspirin-based 
medications taken for his headache condition.  The use of the 
term "vs" in this opinion, however, seems to indicate that 
the veteran's gastrointestinal difficulties were the result 
of peptic ulcer disease and not gastritis secondary to 
aspirin therapy.  In any event, in-service disease has been 
acknowledged; the matter at hand is the relationship, if any 
between such in-service disease and the claimed current 
gastrointestinal disability.  The veteran's refusal to report 
for the VA examination has foreclosed further inquiry. 

The only other evidence which serves to connect the veteran's 
gastritis with military service or alternatively medications 
taken for his service-connected headache condition are 
statements from the veteran himself.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(2003) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinion on medical matters such as 
nexus are accordingly lacking in probative value.

In short, the crucial but missing element in this case is a 
medical nexus opinion linking the veteran's current diagnosis 
of gastritis with medications taken for his service-connected 
headache condition or some incident of service.  The veteran 
was scheduled for a September 2004 VA examination which would 
have provided this needed evidence, but he failed to report 
for this examination.  He has indicated in no uncertain terms 
that he will not attend any future VA examinations with 
respect to this claim.  As noted above, 38 C.F.R. § 3.655 
(2004) requires that in such situations the claim be decided 
on the evidence of record.  For reasons stated above, none of 
the other evidence of record provides the needed nexus 
opinion.  Hickson/Wallin element (3) has accordingly not been 
met and the veteran's claim fails on that basis.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, these provisions are 
not for application in this case.  The Board specifically 
notes that there is more than a four-year gap between 
complaints of epigastric pain on the February 1993 VA 
examination shortly after service and his next report of 
gastrointestinal difficulties to his private physician in 
August 1997.  Moreover, there is an eight-year gap between 
service and the diagnosis of gastritis in August 2000.  There 
is also the matter of whether the complaints and diagnosis 
noted in service are the same as are now present.  

In any event, supporting medical evidence is required to 
demonstrate continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Due in part to the 
veteran's failure to report for additional VA examinations, 
such evidence is lacking in this case.

Accordingly, the Board finds that Hickson/Wallin elements (1) 
current disability, and (2) an in-service disease and a 
service-connected disability, have been met. Hickson/Wallin 
element (3), medical nexus, however has not been met.  The 
veteran's claim of entitlement to service connection, to 
include on a secondary basis, for gastritis fails on this 
basis.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a pulmonary 
disorder.

The veteran is also seeking service connection for a 
pulmonary disorder, which he is claiming on a direct basis 
only.

Factual Background

Relevant medical history

Service medical records are pertinently negative for 
complaint or treatment regarding a pulmonary disorder of any 
kind.  A letter to the veteran from the Department of Defense 
dated July 24, 1997, however, indicates that the veteran's 
unit may have been exposed to low levels of sarin and 
cyclosarin while serving near Khamisiyiah, Iraq in March 1991 
during the Persian Gulf War.

The medical evidence following service includes the report of 
an August 1999 chest X-ray which revealed a mild 
reticulonodular pattern throughout both lungs together with 
multiple small granulomata.  Emphysematous changes were also 
noted in the upper lobes.  Treatment records from Kearney 
Family Medicine also reveal a diagnosis of emphysema in 
September 1999.

Medical records both during and after service also indicate 
that the veteran had a long history of tobacco use, which he 
claims to have stopped in July 1998.



The veteran's contentions

The veteran has submitted argument contending that his 
current pulmonary disorder was caused by, inter alia, in-
service exposure to chemical contaminants and ingestion of 
sand during sandstorms while serving in the Gulf War.  
However, there is of record no competent medical opinion 
linking the veteran's current pulmonary disorder to either 
sand ingestion or chemical exposure in service.  As with the 
gastritis claim, the veteran failed without good cause to 
report for a September 2004 VA examination and has indicated 
that he will not submit to any future VA examinations with 
respect to this claim.  

Analysis

The veteran has related his claimed pulmonary disability to 
his Persian Gulf service.  He does not appear to be 
contending, however, that such is due to an undiagnosed 
illness, and the medical evidence does not so indicate.  
There is of record a diagnosis of emphysema.

As indicated previously, in order for service connection to 
be granted, three elements must be present: (1) medical 
evidence of a current disability; (2) in-service incurrence 
of such disability; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), the record contains a 
diagnosis of emphysema and radiological evidence showing a 
mild reticulonodular pattern throughout both lungs together 
with multiple small granulomata.  Hickson element (1) has 
accordingly been met.

With respect to the second Hickson element, there is of 
record no report of complaint or treatment of a pulmonary 
disorder in service.  The veteran, however, appears to be 
contending that his current pulmonary disorder is secondary 
to ingestion of sand during the Gulf War or exposure to 
chemical contaminants.  Although there is no specific in-
service documentation of sand ingestion, given the veteran's 
service in Southwest Asia during the Gulf War, the Board 
cannot say that this is unlikely.  Also, the July 1997 
Defense Department letter provides evidence that the veteran 
may have been exposed to chemical contaminants in the form of 
sarin and cyclosarin while in service.  Hickson element (2) 
has accordingly been met.  

With respect to Hickson element (3), there is of record no 
medical opinion which serves to causally link the veteran's 
current emphysema and other pulmonary abnormalities with in-
service chemical exposure or sand ingestion.  As with the 
gastritis claim, the veteran failed to report for a scheduled 
September 2004 VA examination and has adamantly refused to 
attend any addition VA examinations with respect to this 
claim.  Again, by refusing to report for VA examinations, the 
veteran himself has thwarted VA's efforts to obtain the 
missing but required medical nexus opinion.  

The only evidence of record which serves to causally link the 
veteran's current pulmonary abnormalities with in-service 
chemical exposure or sand ingestion emanates from the veteran 
himself.  As noted above, however, as a layperson without 
medical training, the veteran is not qualified to render 
medical opinions regarding matters such as diagnoses and 
determinations of etiology.  See Espiritu, supra.  Therefore, 
based on the evidence of currently of record, medical nexus 
is not shown.  Hickson element (3) has accordingly not been 
met and the veteran's claim fails on that basis.

The Board notes in passing that there is some evidence in the 
record which suggests that the veteran's pulmonary problems 
are due to tobacco use (including during service), rather 
than any specific incident of his Persian Gulf service.    

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C.A. § 
1103, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C.A. § 1103 
is applicable only to claims filed after June 9, 1998.  See 
also 38 C.F.R. § 3.300 (2004).  The veteran filed his claim 
of service connection for a pulmonary disorder in October 
1999, and therefore service connection on the basis of 
tobacco use is precluded.  

Given the veteran's long history of smoking both during and 
after service, any medical opinion regarding the etiology of 
the pulmonary disability would have to address the matter of 
the possible contribution of tobacco use to the veteran's 
pulmonary disorder.  In the absence of a medical opinion due 
to the veteran's refusal to attend any additional VA 
examination, an informed discussion of this issue is 
impossible.  

For reasons stated above, element (3), medical nexus, is 
lacking, and the veteran's claim fails on that basis.

In short, although there is evidence arguably satisfying the 
first two Hickson elements, the veteran has thwarted VA's 
attempts to obtain evidence relating to the crucial and 
missing element of medical nexus.  Therefore, based on the 
evidence of record, Hickson element (3) has not been 
satisfied and the benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for a right elbow scar.

The veteran claims service connection for a right elbow scar, 
which he claims to have received while installing concertina 
wire during the Gulf War.  

Factual Background

Service medical records are pertinently negative regarding a 
cut or other injury to the right elbow.  The medical evidence 
following service is also silent as to any findings, 
complaints, or treatment regarding a right elbow scar.  As 
with the other two service connection claims, the veteran has 
refused to report for any VA examinations regarding this 
claim.



Analysis

As indicated previously, in order for service connection to 
be granted, three elements must be present: (1) medical 
evidence of a current disability; (2) in-service incurrence 
of such disability; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), there is no reference to 
a right elbow scar in any of the various post-service medical 
evidence of record, including private and VA treatment 
records and the reports of various VA examinations.  Although 
the veteran has adamantly contended that such a scar exists, 
he apparently failed to mention his claimed scar to any of 
the various health care professionals who have examined him 
both during and after service, and has refused to report to a 
VA examination which could possibly confirm the scar's 
existence.  

The Board notes that Hickson specifically requires medical 
evidence of a current disability.  Thus, the existence of a 
right elbow scar must be confirmed by medical evidence.  Such 
medical evidence is lacking in this case due in part to the 
veteran's refusal to cooperate with VA's request that he 
attend a VA examination.  The Board also notes that this 
particular claim has been active since October 1999 and the 
veteran has had nearly six years to submit evidence regarding 
his claimed right elbow scar.  He was reminded in the January 
2002 VCAA notice letter of the need to provide medical 
evidence relating to his claimed scar.  The veteran still has 
not produced any evidence of a scar, and he has refused to 
cooperate with VA's efforts to obtain this evidence.  
Therefore, due to the absence of medical evidence regarding 
the existence of a right elbow scar, Hickson element (1) has 
not been satisfied and the veteran's claim fails on that 
basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), there is no reference in 
the veteran's service medical records to a cut from 
concertina wire or to any other right elbow injury.  Hickson 
element (2) has therefore also not been met.  With regard to 
the final Hickson element, there is of record no medical 
evidence linking the veteran's claimed right elbow scar to 
any incident of service, including a cut on concertina wire.  

Given the veteran's refusal to report for such and 
examination, VA has been prevented from obtaining the 
evidence necessary to support his claim.  Since there is no 
medical evidence of record regarding the existence of a right 
elbow scar or its relationship to any incident of service, 
Hickson element (3) has not been met and the veteran's claim 
fails on this additional basis.

In short, none of the Hickson elements have been met with 
respect to the veteran's claimed right elbow scar due in part 
to his refusal to report for a VA examination.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for gastritis is denied.

Service connection for a pulmonary disorder is denied.

Service connection for a right elbow scar is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


